         Case 4:20-cv-00211-BD Document 19 Filed 08/07/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

FRANKIE DEWAYNE VON HOLT                                                    PETITIONER
ADC #124602

                             CASE NO. 4:20-CV-211-BD

DEXTER PAYNE, Director,
Arkansas Department of Correction                                       RESPONDENT

                                     JUDGMENT

      Consistent with the Order that was entered on August 6, 2020, it is

CONSIDERED, ORDERED, and ADJUDGED that Frankie Dewayne Von Holt’s

petition for writ of habeas corpus (Doc. No. 1) is hereby DISMISSED, WITH

PREJUDICE.

      DATED this 7th day of August, 2020.



                                            ___________________________________
                                            UNITED STATES MAGISTRATE JUDGE
